Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This correspondence is in response to Applicant’s REPLY filed on September 12, 2022.  Claims 7, 8 and 17 are canceled and Clams 1-6, 9-16 and 18-20 are pending.  THIS ACTION HAS BEEN MADE FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the undersurface” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Applicant amended Claim 13 in the Reply rather than Claim 14.  The amendment has caused an antecedent basis issues and also hasn’t fixed the clarity issue with Claim 14.  In Claim 13 the “undersurface” should be properly introduced to establish antecedent basis.  In Claim 14, the “undersurface” can be referred to as “the” or “said” undersurface because it is referring back to the undersurface of Claim 13.  Appropriate correction is required.
Claim 14 recites “an undersurface of the base portion” in line 2.  Applicant should amend this recitation to be “the undersurface” so as to avoid confusion as to whether this undersurface is different than the one recited in Claim 13.  Appropriate correction is required.
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,191,990 to Hutter, III (Hutter).

    PNG
    media_image1.png
    526
    583
    media_image1.png
    Greyscale

Regarding method Claims 12 and 13:  In view of the structure disclosed and taught by Hutter, the method of operating the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be used.  If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly perform the claimed process. 
Here in Claim 12, Hutter teaches a method for mounting a sensor circuit to a support rail, comprising: attaching a bracket (See Annotated Fig. A) to the support rail, the bracket having a base portion (See Annotated Fig. A) and a first flange (See Annotated Fig. A) member extending from the base portion and a second flange member (See Annotated Fig. A) extending from the base portion (See Annotated Fig. A) the first flange member (See Annotated Fig. A) and the second flange member (See Annotated Fig. A) disposed on opposite sides of the base portion, wherein the first flange member is spaced from the support rail; connecting a clamp fixture (See Annotated Fig. A) to the first flange member, the clamp fixture including a plate member (See Annotated Fig. A) configured for engagement with the first flange member; extending a first pin (See Annotated Fig. A) through the first flange member and the plate member; and threading a first fastener (46) on to the first pin to secure the plate member to the first flange member.
Regarding Claim 13:  Hutter teaches a method of claim 12, wherein the undersurface (See Annotated Fig. A) is configured to match a mounting surface (See generally Annotated Fig. A that shows a surface onto which the undersurface is mounted) of the support rail.
Response to Amendment
Applicant's arguments filed September 12, 2022, have been fully considered but they are not persuasive. 
Applicant has amended Claim 12 to include the subject matter of Claim 17.  However, the subject matter of Claim 17 alone does not include allowable subject matter.  As indicated in the previous Office Action mailed June 24, 2022, the indicated allowable claims of Claims 14-20 “would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.”  Here, Applicant included the subject matter of Claim 17 but failed to include the limitations of all the intervening claims.  
The claimed limitation of the first and second flange members that are disposed on opposite sides of the base portion is still broad enough such that Hutter reads on the limitation.  Annotated Fig. A has been provided for the convenience of the Applicant to show how Hutter is being interpreted.   
Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2440469 and 2020/0149662.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632